Citation Nr: 1807465	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to October 20, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 2006 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for depression, anxiety disorder, insomnia and a panic disorder was filed on June 30, 2008.

2.  A March 2009 rating decision granted service connection for depression, anxiety, and insomnia, and assigned a rating of 10 percent, effective from June 21, 2008, the day after the Veteran's discharge from service.  PTSD was not diagnosed at that time.

3.  Following a diagnosis of PTSD as a result of a VA examination in February 2011, the RO granted service connection for this disorder and combined it with his other service-connected psychiatric disorders in a September 2011 rating decision, effective from the date of the Veteran's claim for PTSD, which was October 20, 2010.  At the time of the February 2011 examination, the examiner noted that the Veteran's multiple Axis I diagnoses "were related."

4.  The date entitlement to service connection for PTSD arose was not later than the date VA received the Veteran's initial service connection claim that described psychiatric disability related to service.


CONCLUSION OF LAW

The criteria for an effective date for service connection for PTSD of June 21, 2008, have been met.  38 U.S.C. §§ 5107, 5110(a), (i), 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).
	
The resolution of the Veteran's appeal for earlier effective dates turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Nonetheless, the Veteran has been notified of how VA assigns effective dates.

II.  Earlier Effective Date

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

The effective date of disability compensation is the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(B)(2)(i) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

The Veteran's initial service connection claim for depression, anxiety disorder, insomnia and a panic disorder was filed on June 30, 2008.

A March 2009 rating decision granted service connection for depression, anxiety, and insomnia, and assigned a rating of 10 percent, effective from June 21, 2008, the day after the Veteran's discharge from service.  PTSD was not diagnosed at that time.

Following a diagnosis of PTSD as a result of a VA examination in February 2011, the RO granted service connection for this disorder and combined it with his other service-connected psychiatric disorders in a September 2011 rating decision, effective from the date of the Veteran's claim for PTSD, which was October 20, 2010.  At the time of the February 2011 examination, the examiner noted that the Veteran's multiple Axis I diagnoses "were related."

In the September 2011 rating decision, in explaining why service connection for PTSD could not be granted earlier than October 20, 2010, it stated that even though service connection for other psychiatric disorders were granted effective from June 21, 2008, it did not mean that service connection for PTSD was warranted from that date.  It went on to state that the record did not support entitlement to an earlier effective date than the date of the claim for service connection for PTSD, which was October 20, 2010.

The Board does not agree with the effective date of October 20, 2010, for the grant of service connection for PTSD.  The Veteran indicated an intent to apply for service connection for psychiatric disorders that he did his best to identify at that time.  The RO's grant of service connection for PTSD and combination of that disorder is a reflection of the comorbidity of that disorder and this recognition is further demonstrated by the February 2011 VA examiner's finding that the Veteran's multiple Axis I diagnoses "were related."  Moreover, the Veteran is not required to know the exact diagnosis of his disability, only to identify symptoms for which he seeks benefits.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran's initial claim could therefore be considered a claim for service connection for a psychiatric disorder that included PTSD, that the PTSD aspect of the claim was not adjudicated until the RO's September 2011 rating decision, and that the date entitlement to service connection for PTSD arose was not later than the date VA received the Veteran's initial service connection claim that described psychiatric disability related to service.  Therefore, the Board finds that assignment of an effective date for service connection for PTSD of June 21, 2008, is warranted pursuant to 38 C.F.R. § 3.400(b)(2)(i).  


ORDER

Entitlement to an effective date of June 21, 2008, for the grant of service connection for PTSD, is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


